       Case 4:20-cv-00005-ELR Document 54-2 Filed 10/27/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                           ROME DIVISION

PUBLIC EMPLOYEES’ RETIREMENT
SYSTEM OF MISSISSIPPI, individually
and on behalf of all others similarly
situated,

                   Plaintiff,                  Civ. A. No. 4:20-00005-ELR

       v.

MOHAWK INDUSTRIES, INC. and
JEFFREY S. LORBERBAUM,

                   Defendants.

         [PROPOSED] ORDER GRANTING DEFENDANTS’
      MOTION TO DISMISS CONSOLIDATED CLASS ACTION
 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

      This cause is before the Court on the Motion to Dismiss Plaintiff’s

Consolidated Class Action Complaint for Violations of the Federal Securities Laws

by Defendants Mohawk Industries, Inc. and Jeffrey S. Lorberbaum (“Defendants”).

Having considered Defendants’ Motion to Dismiss and all other papers properly

before the Court, IT IS HEREBY ORDERED as follows:

      1.    Defendants’ Motion to Dismiss is GRANTED; and

      2.    Plaintiff’s Consolidated Class Action Complaint for Violations of the

Federal Securities Laws (ECF No. 37) is dismissed with prejudice.

                                        1
Case 4:20-cv-00005-ELR Document 54-2 Filed 10/27/20 Page 2 of 2




SO ORDERED, this ______ day of _________, 2020.




                            Honorable Eleanor L. Ross
                            United States District Court Judge




                               2
